DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2012/0036650), and in further view of Stabon (EP 333299 A1) and Kim (US 2018/0057995).
Regarding claim 1, Hong figures 1-4 teach a laundry machine comprising: 
a tub (120); 
a drum (130) that is rotatably mounted in the tub and that is configured to hold laundry; 
a motor (160 driving unit) that is configured to rotatably drive the drum; 
a user interface (180 input unit) comprising: 
a course selection unit that is configured to select one of a plurality of courses;[0021] and 
a processor (control unit) that is configured to control a spinning speed of the drum and that is configured to drive the induction heater.[0019-25][0036] 
Hong figure 2 teaches a spinning course, and in the spinning course, the preliminary drying step is performed at the same time S250 thereby reading on the processor is configured to determine whether to perform a heat-spinning operation, wherein the heat-spinning operation is configured to perform a spinning with heating the drum.[0031][0043]
Hong is silent to normal spinning operation is configured to perform the spinning without heating the drum. 
Stabon is directed towards a method for operating a washing machine wherein a subsequent spinning phase in a step 270, during which the heater is not activated and is remaining in its off state, the drum s rotated as to expel washing liquid from the laundry.[0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a spinning operation without heating the drum to provide a laundry washing machine which allows a very energy efficient and reliable treatment of laundry.[0007-8]
Hong is silent to an induction heater that is located on the tub and configured to heat the drum, and an option selection unit that is configured to select an option that corresponds to the selected one of the plurality of courses.
 Kim is directed towards a laundry apparatus wherein figure 1 teaches an induction unit (or induction heater) 70 may be provided at or on an outer circumferential surface of the tub 20 and configured to heat the drum 30, using an electromagnetic field.[0021] Kim also teaches a user may put the washing machine into operation through manipulation of a course selecting interface. The user may select one of several courses by manipulating the course selecting interface and input setting details according to the selected course. The course selecting interface may allow selection of a standard wash course, a baby course, a sterilize course, a speedy wash course, a lingerie course, a bedding course, etc. The setting details may include rinsing times during the rinsing course, spinning degree during the spinning course and/or the temperature of wash water [0005-6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an induction heater as taught in Kim so that heated air may fail to be uniformly supplied to the laundry.[0011]
Regarding claim 2, Hong figure 2 in view of Stabon and Kim suggest the processor is further configured to sequentially perform a washing, a rinsing and the spinning and wherein the processor performs the normal spinning operation or the heat-spinning operation during the spinning based on the determination.
Regarding claim 5, Hong teaches the control unit controls heater to operate selectively in a spinning course for drying washing objects thereby suggesting the processor is further configured to determine whether to perform drying after the spinning and perform the drying when performing of the drying is determined.[Abstract]
Regarding claim 6, Hong figure 2 suggests when the performing of the drying is determined, the processor is configured to determine to perform the heat-spinning operation during the spinning.
Regarding claim 7, Hong teaches the control unit makes the drum 130 to rotate at a speed higher than a predetermined speed for performing the spinning course thereby suggesting the processor presets a target spinning speed of the drum during the spinning based on the selected course.[0036]
Regarding claim 8, Hong teaches the control unit controls the heater to operate below a predetermined temperature so that the heater is not overheated.[0005] It is understood that spinning the drum at higher speed will cause the temperature to rise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the processor performs the heat- spinning operation during the spinning, the processor sets a heating target temperature inside the tub based on the target spinning speed of the drum, wherein, based on the target spinning speed of the drum decreasing, the heating target temperature increases, and wherein, based on the target spinning speed of the drum increasing, the heating target temperature decreases.
Regarding claim 9, Hong figure 4 suggests the course selection unit comprises a wash- drying course and wherein the processor is configured to sequentially perform the washing, the rinsing, the spinning and the drying when the wash-drying course is selected by a user.
Regarding claim 10, Stabon teaches the heater 10 and the electric motor and receives information from the various sensors provided on the laundry washing mas chine 1, like possibly the pressure sensor, a temperature sensor, etc. thereby reading on a temperature sensor that is configured to sense a temperature inside the tub, the temperature sensor disposed at a lower side of the tub.[0064]
Regarding claim 11, Hong figure 1-4 teach a method of an operation of a laundry machine comprising a tub (120), a drum (130), a motor (180 input unit), a user interface (180 input unit) comprising a course selection unit, and a processor (control unit).[0019-25][0036] 
Hong teaches the user can input a desired course of the laundry machine through the input unit 180  thereby reading on obtaining a course selected among a plurality of courses.[0021] 
Hong figure 2 teaches a spinning course, and in the spinning course, the preliminary drying step is performed at the same time S250 thereby reading on determining whether to perform a heat-spinning operation, wherein the heat-spinning operation is configured to perform a spinning with heating the drum.[0031][0043]
Hong is silent to a normal spinning operation is configured to perform the spinning without heating the drum. 
Stabon is directed towards a method for operating a washing machine wherein a subsequent spinning phase in a step 270, during which the heater is not activated and is remaining in its off state, the drum s rotated as to expel washing liquid from the laundry.[0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a spinning operation without heating the drum to provide a laundry washing machine which allows a very energy efficient and reliable treatment of laundry.[0007-8]
Hong is silent to an induction heater, and an option selection unit.
Kim is directed towards a laundry apparatus wherein figure 1 teaches an induction unit (or induction heater) 70 may be provided at or on an outer circumferential surface of the tub 20 and configured to heat the drum 30, using an electromagnetic field.[0021] Kim also teaches a user may put the washing machine into operation through manipulation of a course selecting interface. The user may select one of several courses by manipulating the course selecting interface and input setting details according to the selected course. The course selecting interface may allow selection of a standard wash course, a baby course, a sterilize course, a speedy wash course, a lingerie course, a bedding course, etc. The setting details may include rinsing times during the rinsing course, spinning degree during the spinning course and/or the temperature of wash water [0005-6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an induction heater as taught in Kim so that heated air may fail to be uniformly supplied to the laundry.[0011]
Regarding claim 12, Hong figure 2 in view of Stabon and Kim suggest performing washing; performing rinsing; and performing spinning performing the normal spinning operation or the heat-spinning operation based on the determining.
Regarding claim 15, Hong teaches the control unit controls heater to operate selectively in a spinning course for drying washing objects thereby suggesting determining whether to perform drying after the spinning and perform the drying when performing of the drying is determined.[Abstract]
Regarding claim 16, Hong figure 2 suggests when the performing of the drying is determined, determining whether to perform a heat-spinning operation or normal spinning operation is determining to perform the heat-spinning operation.
Regarding claim 17, , Hong teaches the control unit makes the drum 130 to rotate at a speed higher than a predetermined speed for performing the spinning course thereby suggesting presetting a target spinning speed of the drum during the spinning based on the selected course.[0036]
Regarding claim 18, Hong teaches the control unit controls the heater to operate below a predetermined temperature so that the heater is not overheated.[0005] It is understood that spinning the drum at higher speed will cause the temperature to rise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to set a heating target temperature inside the tub based on the target spinning speed of the drum when the heat-spinning operation is determined to perform during the spinning, wherein, based on the target spinning speed of the drum decreasing, the heating target temperature increases, and wherein, based on the target spinning speed of the drum increasing, the heating target temperature decreases.
Regarding claim 19, Hong figure 4 suggests the course selection unit comprises a wash-drying course which sequentially performs the washing, the rinsing, the spinning and the drying, and obtaining a course selected among a plurality of courses is obtaining the wash-drying course by selecting of a user.
Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2012/0036650), and Stabon (EP 333299 A1) and Kim (US 2018/0057995), as applied to claims 2 and 12, and in further view of Kwon (US 2007/0124871).
Regarding claim 3, Hong teaches the control unit makes the drum 130 to rotate at a speed higher than a predetermined speed for performing the spinning course. If the drum 130 is rotated at the speed higher than a predetermined speed, the moisture is removed from the washing objects by centrifugal force thereby suggesting a late spinning is a process of rotating the drum at a spinning RPM (revolutions per minute) in one direction.[0036]
Hong in view of Stabon and Kim is silent to the spinning comprises an initial spinning, wherein the initial spinning is a process of performing laundry disentangling by means of a tumbling driving in which the drum is repeatedly rotated in a clockwise and counter-clockwise directions. 
Kwon is directed towards a washing machine wherein during a spinning cycle more specifically, first of all, water is drained and a laundry-balancing is performed where a motor repeatedly rotates a drum in a clockwise/counter-clockwise direction to prevent the laundry from being entangled.[0010]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a disentangling spinning cycle as taught in Kwon to prevent the laundry from being entangled.
Regarding claim 4, Hong in view of Stabon, Kim and Kwon suggests the processor performs the heat- spinning operation during the spinning, the processor is configured to heat the drum during at least one of the initial spinning and the late spinning,
Regarding claim 13, Hong teaches the control unit makes the drum 130 to rotate at a speed higher than a predetermined speed for performing the spinning course. If the drum 130 is rotated at the speed higher than a predetermined speed, the moisture is removed from the washing objects by centrifugal force thereby suggesting a late spinning is a process of rotating the drum at a spinning RPM (revolutions per minute) in one direction.[0036]
Hong in view of Stabon and Kim is silent to the spinning comprises an initial spinning, wherein the initial spinning is a process of performing laundry disentangling by means of a tumbling driving in which the drum is repeatedly rotated in a clockwise and counter-clockwise directions. 
Kwon is directed towards a washing machine wherein during a spinning cycle more specifically, first of all, water is drained and a laundry-balancing is performed where a motor repeatedly rotates a drum in a clockwise/counter-clockwise direction to prevent the laundry from being entangled.[0010]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a disentangling spinning cycle as taught in Kwon to prevent the laundry from being entangled.
Regarding claim 14, Hong in view of Stabon, Kim and Kwon suggests the performing of the heat-spinning comprises heating the drum during at least one of performing the initial spinning and performing the late spinning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711